Citation Nr: 0412997	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  99-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to August 12, 1997, 
for the award of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This case was most recently before the Board 
in July 2002.

The July 2002 Board decision denied the veteran's claim for 
entitlement to an effective date prior to August 12, 1997, 
for the award of service connection for retinitis pigmentosa.  
The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order dated in October 2003, which vacated 
the Board's July 22, 2002 decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court noted that 
the Board's July 2002 decision had essentially failed to 
discuss how VA had properly notified the veteran in specific 
terms as to the evidence which would be needed to 
substantiate her claim and whether VA or the veteran is 
expected to attempt to obtain and submit such evidence.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




